Second Amendment to Loan Documents

This Second Amendment (this “Amendment”) is entered into as of May 14, 2007, by
and among MuniMae TEI Holdings, LLC, a Maryland limited liability company, MMA
Construction Finance, LLC, a Maryland limited liability company, and MMA
Mortgage Investment Corporation, a Florida corporation (formerly known as
Midland Mortgage Investment Corporation) (each, individually, a “Borrower,” and,
collectively, the “Borrowers”), Municipal Mortgage & Equity, LLC, a Delaware
limited liability company (the “Guarantor”), Bank of America, N.A., a national
banking association (the “Administrative Agent”), and the lenders party to the
Credit Agreement (defined below) from time to time (the “Lenders”).

RECITALS:

Reference is made to the following facts that constitute the background of this
amendment:



  A.   The parties hereto have entered into that certain Credit Agreement dated
as of November 12, 2004 (as amended and/or restated from time to time, the
“Credit Agreement”), pursuant to which the Lenders committed to loan an amount
not to exceed Two Hundred Fifty Million and 00/100 Dollars ($250,000,000.00) to
the Borrowers. Capitalized terms used herein and not otherwise defined herein
shall have the same meanings herein as ascribed to them in the Credit Agreement;



  B.   The Loan is (i) secured, in part, by that certain Security Agreement and
Collateral Assignment executed as of November 12, 2004 by the Borrowers in favor
of Administrative Agent (the “Security Agreement”); and (ii) guaranteed by the
Guarantor pursuant to the terms of that certain Guaranty Agreement dated as of
November 12, 2004 and executed by the Guarantor (the “Guaranty”);



  C.   The Borrowers, the Guarantor, the Administrative Agent and the Lenders
have agreed, pursuant to the terms of the First Amendment to Loan Documents (the
“Previous Extension”), to extend the Maturity Date of the Credit Agreement from
November 12, 2006 to May 14, 2007 (the “Existing Maturity Date”);



  D.   In addition to the Previous Extension, the Borrowers have requested that
the Credit Agreement be renewed for a period of 364 days from the Existing
Maturity Date, with an additional 30-day extension option;



  E.   The Borrowers have also requested that the maximum amount of the
Aggregate Commitments be reduced to One Hundred Million and 00/100 Dollars
($100,000,000.00) and that certain other provisions of the Loan Documents be
amended; and



  F.   The Lenders and the Administrative Agent are willing to grant such
requests, and the Lenders, the Administrative Agent, the Borrowers and the
Guarantor are willing to amend the Credit Agreement solely upon the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the Borrowers, the
Guarantor, the Administrative Agent and the Lenders hereby covenant and agree as
follows:

1. Maturity Date.

1.1 The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby deleted in its entirety and the following is inserted in its place:
“‘Maturity Date’ means May 12, 2008.” From and after the date hereof, all
references to the term “Maturity Date” in the Loan Documents shall mean such
term as amended hereby.

1.2 Section 2.12 of the Credit Agreement is hereby deleted in its entirety and
the following is inserted in its place: “2.12. Extension of Maturity Date.
Intentionally deleted.”

2. Responsible Officer. The definition of “Responsible Officer” in Section 1.01
of the Credit Agreement is hereby amended by deleting the wording: “and the
certificate required by Section 2.12(b)”. From and after the date hereof, all
references to the term “Responsible Officer” in the Loan Documents shall mean
such term as amended hereby.

3. Aggregate Commitments.

3.1 The definition of “Aggregate Commitments” in Section 1.01 of the Credit
Agreement is hereby amended by replacing “$250,000,000.00” with
“$100,000,000.00”. From and after the date hereof, all references to the term
“Aggregate Commitments” in the Loan Documents shall mean such term as amended
hereby.

3.2 In connection with the reduction in the Aggregate Commitments, (i)
Schedule 2.01 to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 2.01 attached hereto, (ii) the Commitment of each Lender
is reduced on a pro rata basis to the applicable amount set forth in
Schedule 2.01 attached hereto, and (iii) the Borrowers shall execute and deliver
to each Lender a new Note evidencing its Commitment as so reduced (each, a
“Replacement Note”).

4. Threshold Amount. The definition of “Threshold Amount” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the wording: “, except that for
the purpose of the Event of Default set forth in Section 8.01(e) the Threshold
Amount for non-recourse Debt shall be $20,000,000”. From and after the date
hereof, all references to the term “Threshold Amount” in the Loan Documents
shall means such term as amended hereby.

5. Minimum Holds. Section 10.07(b) of the Credit Agreement is hereby amended by
(i) replacing “$10,000,000” with “$5,000,000.00” and (ii) replacing
“$25,000,000.00” with “$20,000.000.00”.

6. Borrowing Base Sublimits.

6.1 Section 2 of Schedule 2.02 to the Credit Agreement is hereby amended by
deleting the portion beginning with the wording “provided, that” and ending at
the end of Section 2 in its entirety and inserting in its place thereof the
following:

“provided, that, (1) the portion of the Borrowing Base comprised of
(i) Qualified Tax-Exempt Bonds that do not include Section 42 LIHTC Equity and
(ii) Qualified Taxable Construction Loans that are market rate, student and
senior housing Taxable Construction Loans, shall not exceed an aggregate amount
equal to $20,000,000; (2) the portion of the Qualified Taxable Construction
Loans included in the Borrowing Base which are student and senior housing loans
shall not exceed an aggregate amount equal to $10,000,000; (3) any Tax-Exempt
Bond or Taxable Construction Loan which exceeds (i) $20,000,000 in principal
amount shall be admitted into the Borrowing Base only with the prior approval of
the Administrative Agent and (ii) $35,000,000 in principal amount shall be
admitted into the Borrowing Base only with the prior approval of the Required
Lenders; (4) the aggregate amount of the Qualified Tax-Exempt Bonds and
Qualified Taxable Construction Loans secured by Projects located in the same
state shall not exceed $30,000,000 in Borrowing Base Value; and (5) the
aggregate amount of Qualified Tax Exempt Bonds and Qualified Taxable
Construction Loans, the proceeds of which are directly or indirectly loaned to,
and therefore to be repaid by, any Person and its Affiliates, shall not exceed
$20,000,000 in Borrowing Base Value.”

6.2 Exhibit G to the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit G attached hereto.

7. Unused Fee.

7.1 Section 1(c) of Schedule 2.02 to the Credit Agreement is hereby amended by
deleting it in its entirety and inserting in its place thereof the following:
“(c) For the unused fee, 0.175%.”

7.2 Section 2.07(a) of the Credit Agreement is hereby amended by deleting the
last sentence.

8. Venue. Section 10.17(b) of the Credit Agreement is hereby amended by deleting
it in its entirety and inserting in its place thereof the following:

“(b) NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THE LOAN DOCUMENTS,
INCLUDING SECTION 18(E) OF THE BORROWER SECURITY AGREEMENT AND SECTION 9 OF THE
GUARANTY, ANY COURT PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE
CITY OF NEW YORK OR THE COMMONWEALTH OF MASSACHUSETTS LOCATED IN BOSTON (OR THE
FEDERAL COURTS LOCATED THEREIN). BY EXECUTION AN DELIVERY OF THIS AMENDMENT, THE
BORROWERS EACH CONSENT, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS LISTED IN THE PRECEDING SENTENCE AND
THE BORROWERS IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTIONS LISTED IN THE IMMEDIATELY PRECEDING SENTENCE IN RESPECT OF ANY
LOAN DOCUMENT OR OTHER DOCUMENTS RELATED THERETO. NOTWITHSTANDING THE FOREGOING,
EACH OF THE BORROWERS AND THE GUARANTOR AGREES THAT THE ADMINISTRATIVE AGENT OR
THE LENDERS SHALL HAVE THE RIGHT TO PROCEED AGAINST EACH OF THEM OR THEIR
RESPECTIVE PROPERTY IN A COURT IN ANY LOCATION TO ENABLE THE ADMINISTRATIVE
AGENT OR SUCH LENDER, RESPECTIVELY, TO (1) OBTAIN PERSONAL JURISDICTION OVER ANY
OF THEM, (2) REALIZE ON ANY OF THE COLLATERAL OR (3) IN ORDER TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF THE LENDER.

(c) WITHOUT PREJUDICING THEIR RIGHTS TO ASSERT SUCH COUNTERCLAIMS IN ANY OTHER
CONTEXT, EACH OF THE BORROWERS AND THE GUARANTOR FURTHER AGREES THAT IT WILL NOT
ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE
ADMINISTRATIVE AGENT OR A LENDER TO REALIZE ON ANY COLLATERAL OR OTHER SECURITY
FOR THE OBLIGATIONS OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER.

(d) THE PROVISIONS OF THIS SECTION 10.17 HAVE BEEN FULLY DISCUSSED BY THE
BORROWERS, THE GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, AND THE
PROVISIONS HEREOF SHALL BE SUBJECT TO NO EXCEPTIONS. THE BORROWERS AND THE
GUARANTOR CERTIFY THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
ADMINISTRATIVE AGENT OR THE LENDERS HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE ADMINISTRATIVE AGENT AND THE LENDERS WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND AGREEMENTS. THE FOREGOING
WAIVERS AND AGREEMENTS CONSTITUTE A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE
AGENT AND THE LENDERS TO ENTER INTO THIS AGREEMENT.”

9. Subsidiaries. Schedule 5.13 to the Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 5.13 attached hereto.

10. Administrative Agent.

10.1 Schedule 10.02 to the Credit Agreement is hereby amended by deleting the
notice addresses for Bank of America, N.A. in their entirety and inserting in
their place thereof the following:

“Administrative Agent’s Office

(for payments and Requests for Credit Extensions);

Bank of America, N.A.

Mail Code MA5-503-04-16

One Federal Street, Fourth Floor

Boston, MA 02110

Attn: Ugo Arinzeh, Senior Vice President

Telephone: (202) 624-4046

Facsimile: (202) 783-2428

Electronic Mail: ugo.arinzeh@bankofamerica.com

With a copy to:

Bank of America, N.A.

Mail Code MA5-503-04-16

One Federal Street

Boston, MA 02110

Attn: Michael B. Twomey

Telephone: (617) 346-2396

Facsimile: (617) 346-2819

Electronic Mail: michael.b.twomey@bankofamerica.com”.

10.2 Annex A to Exhibit H to the Credit Agreement is hereby amended by (i)
replacing “Mr. Journey” with “Ms. Arinzeh” and (ii) deleting the address for
Bank of America, N.A. in its entirety and inserting in its place thereof the
following:

“Bank of America, N.A.

Mail Code MA5-503-04-16

One Federal Street, Fourth Floor

Boston, MA 02110

Attn: Ugo Arinzeh, Senior Vice President”.

11. 30-Day Extension. Pursuant to Section 6.01 of the Credit Agreement and
Section 18 of the Guaranty, on or before April 29, 2008 (the “Financial
Statement Deadline”), the Borrowers and the Guarantor are required to deliver to
the Administrative Agent certain audited financial statements for the 2007
fiscal year (the “Financial Statements”). If the Borrowers and the Guarantor
deliver the Financial Statements to the Administrative Agent on or before the
Financial Statement Deadline, and there is not then existing a Default, then the
Administrative Agent, in its sole discretion, shall have the option to extend
the Maturity Date for an additional 30 days (the “Extension Option”). If the
Administrative Agent exercises the Extension Option, then, on the day the
Administrative Agent exercises the Extension Option (the “Exercise Date”),
(i) the Maturity Date will automatically be extended for an additional 30 days
(the “30-Day Extension”), (ii) the definition of “Maturity Date” in Section 1.01
of the Credit Agreement shall be automatically amended by replacing “May 12,
2008” with “June 11, 2008”, and (iii) the Borrowers and the Guarantor shall pay
a commitment fee to the Administrative Agent, for the ratable benefit of the
Lenders, equal to 0.20% per annum of the Aggregate Commitments as of the
Exercise Date, pro rated for the 30-Day Extension. Such fee shall be deemed
fully-earned and non-refundable as of the Exercise Date. If the Administrative
Agent exercises the Extension Option, the Administrative Agent will provide the
Lenders with written notice that the Maturity Date has been extended.

12. Compliance with Financial Covenants. In accordance with the terms of that
certain waiver letter, dated March 31, 2007, between, among others, the
Borrowers, the Guarantor, the Administrative Agent and the Lenders (the
“Financials Waiver Letter”), the Administrative Agent and the Required Lenders
agreed that the Loan Parties may satisfy the financial reporting requirements
set forth in Sections 6.01(a), 6.01(b), 6.01(c), 6.02(a), 6.02(b) and 6.02(g) of
the Credit Agreement with respect to the Guarantor and MMA Construction Finance,
LLC by delivering certain financial statements, certificates of independent
certified public accountants, Compliance Certificates, Bond Valuation Reports,
annual reports on Form 10-K and quarterly reports on Form 10-Q (collectively,
the “Financial Information”) on or before the applicable deadlines set forth in
the Financials Waiver Letter (the “Extended Deadlines”). Concurrently with
delivery of the financial statements required by Sections 6.01(a), 6.01(b) and
6.01(c), the Borrowers and the Guarantor hereby agree to deliver to the
Administrative Agent on or before the Extended Deadlines, duly executed and
completed Compliance Certificates and, where applicable, Bond Valuation Reports,
evidencing the Loan Parties compliance with the financial covenants and other
provisions of the Credit Agreement as of the date of such financial statements.

13. Conditions to Closing. As a condition to the closing of this Amendment, all
of the following shall have been satisfied:

13.1 The Borrowers, the Guarantor, the Administrative Agent, and each Lender
shall have executed and delivered this Amendment and the Borrowers shall have
executed and delivered to each Lender its Replacement Note;

13.2 The Borrowers and the Guarantor shall cause to be paid to the
Administrative Agent, for the ratable benefit of the Lenders, (i) an extension
fee in an aggregate amount equal to $202,222.22 (the “Extension Fee”) and
(ii) the balance of the Waiver Fee required to be paid pursuant to that certain
waiver fee letter, dated March 31, 2007, between, among others, the Borrowers,
the Guarantor, the Administrative Agent and the Lenders;

13.3 The Borrowers and the Guarantor shall cause to be paid to the
Administrative Agent the fees described in the Fee Letter of even date herewith
between the Administrative Agent, the Borrowers and the Guarantor;

13.4 The Administrative Agent shall have timely received all financial
statements and reports required to be delivered by the Borrowers and the
Guarantor pursuant to the Financials Waiver Letter;

13.5 The Administrative Agent shall have received the other items set forth on
the closing checklist attached hereto as Attachment A; and

13.6 There shall not have occurred and be continuing any Default.

14. Representations and Warranties. The Borrowers and the Guarantor, jointly and
severally, represent and warrant to the Lenders and the Administrative Agent as
of the date of this Amendment that: (i) no Default is in existence or will
result from the execution and delivery of this Amendment or the consummation of
any transactions contemplated hereby; (ii) each of the representations and
warranties of the Borrowers and the Guarantor in the Credit Agreement and the
other Loan Documents is true and correct in all material respects on the
effective date of this Amendment (except for representations and warranties
limited as to time or with respect to a specific event, which representations
and warranties shall continue to be limited to such time or event) and
(iii) this Amendment, the Credit Agreement (as amended by this Amendment) and
the other Loan Documents are legal, valid and binding agreements of the
Borrowers and the Guarantor and are enforceable against them in accordance with
their terms.

15. Ratification. Except as hereby amended, the Credit Agreement, all other Loan
Documents and each provision thereof are hereby ratified and confirmed in every
respect and shall continue in full force and effect, and this Amendment shall
not be, and shall not be deemed to be, a waiver of any Default or of any
covenant, term or provision of the Credit Agreement or the other Loan Documents.
In furtherance of the foregoing ratification, by executing this Amendment in the
space provided below, the Guarantor hereby absolutely and unconditionally
(i) reaffirms its obligations under the Guaranty, and (ii) absolutely and
unconditionally consents to (a) the execution and delivery by the Borrowers of
this Amendment, (b) the continued implementation and consummation of
arrangements and transactions contemplated by the Credit Agreement (including,
without limitation, as amended hereby) and the other Loan Documents, and (c) the
performance and observance by each Borrower and the Guarantor of all of its
respective agreements, covenants, duties and obligations under the Credit
Agreement (including, without limitation, as amended hereby) and the other Loan
Documents.

16. Usury Savings Clause. It is expressly stipulated and agreed to be the intent
of the Borrowers, the Administrative Agent and all Lenders at all times to
comply with applicable state law or applicable United States federal law (to the
extent that it permits a Lender to contract for, charge, take, reserve, or
receive a greater amount of interest than under state law) and that this Section
shall control every other covenant and agreement in this Amendment and the other
Loan Documents. If applicable state or federal law should at any time be
judicially interpreted so as to render usurious any amount called for under the
Notes or under the Credit Agreement or any of the other Loan Documents, or
contracted for, charged, taken, reserved, or received with respect to the Loan,
or if the Administrative Agent’s exercise of the option to accelerate the
Maturity Date, or if any prepayment by the Borrowers results in the Borrowers
having paid any interest in excess of that permitted by applicable law, then it
is the Administrative Agent’s and each Lender’s express intent that all excess
amounts theretofore collected by the Administrative Agent and each Lender shall
be credited on the principal balance of the Notes and all other indebtedness and
the provisions of the Credit Agreement, the Notes and the other Loan Documents
shall immediately be deemed reformed and the amounts thereafter collectible
hereunder and thereunder reduced, without the necessity of the execution of any
new documents, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or thereunder. All
sums paid or agreed to be paid to the Lenders for the use, forbearance, or
detention of the Loan shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the maximum lawful rate from time to time in effect
and applicable to the Loan for so long as the Loan is outstanding.

17. Counterparts. This Amendment may be executed and delivered in any number of
counterparts with the same effect as if the signatures on each counterpart were
upon the same instrument.

18. Amendment as Loan Document. Each party hereto agrees and acknowledges that
this Amendment constitutes a “Loan Document” under and as defined in the Credit
Agreement.

19. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES); PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

20. Successors and Assigns. This Amendment shall be binding upon, and shall
inure to the benefit of, each of the parties hereto and their respective
successors and assigns.

21. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

22. Expenses. Each Borrower jointly and severally agrees to promptly reimburse
the Administrative Agent and the Lenders for all expenses, including, without
limitation, reasonable fees and expenses of outside legal counsel, it has
heretofore incurred or hereafter incurs in connection with the preparation,
negotiation and execution of this Amendment and all other instruments, documents
and agreements executed and delivered in connection with this Amendment.

23. Integration. This Amendment contains the entire understanding of the parties
hereto with regard to the subject matter contained herein. This Amendment
supersedes all prior or contemporaneous negotiations, promises, covenants,
agreements and representations of every nature whatsoever with respect to the
matters referred to in this Amendment, all of which have become merged and
finally integrated into this Amendment. Each of the parties hereto understands
that in the event of any subsequent litigation, controversy or dispute
concerning any of the terms, conditions or provisions of this Amendment, no
party shall be entitled to offer or introduce into evidence any oral promises or
oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.

24. Further Assurances. The parties hereto shall execute such other documents as
may be necessary or as may be required, in the opinion of counsel to the
Administrative Agent, to effect the transactions contemplated hereby and to
extend the liens and/or security interests of all other collateral instruments,
as modified by this Amendment, including, without limitation, any modifications
to, or re-filing of any financing statements previously filed by the
Administrative Agent. The Borrowers also agree to provide to the Administrative
Agent, on behalf of the Lenders, such other documents and instruments as the
Administrative Agent reasonably may request in connection with the modification
of the Loan effected hereby.

25. No Course of Dealing. The Administrative Agent and the Lenders have entered
into this Amendment on the express understanding with each Borrower and the
Guarantor that in entering into this Amendment, the Administrative Agent and the
Lenders are not establishing any course of dealing with the Borrowers or the
Guarantor. The Administrative Agent’s and the Lenders’ rights to require strict
performance with all of the terms and conditions of the Credit Agreement and the
other Loan Documents shall not in any way be impaired by the execution of this
Amendment. None of the Administrative Agent and the Lenders shall be obligated
in any manner to execute any further amendments or waivers and if such waivers
or amendments are requested in the future, assuming the terms and conditions
thereof are satisfactory to them, the Administrative Agent and the Lenders may
require the payment of fees in connection therewith. Each of the Borrowers and
the Guarantor agrees that none of the ratifications and reaffirmations set forth
herein, nor the Administrative Agent’s nor any Lender’s solicitation of such
ratifications and reaffirmations, constitutes a course of dealing giving rise to
any obligation or condition requiring a similar or any other ratification or
reaffirmation from the Borrowers or the Guarantor with respect to any subsequent
modification, consent or waiver with respect to the Credit Agreement or any
other Loan Document.

26. Jury Trial Waiver. THE BORROWERS, THE GUARANTOR, THE ADMINISTRATIVE AGENT
AND THE LENDERS BY ACCEPTANCE OF THIS AMENDMENT MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT, THE CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION
OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NO PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED.

[Remainder of page intentionally left blank; signature pages follow]

1

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.

BORROWERS:

MUNIMAE TEI HOLDINGS, LLC,
a Maryland limited liability company

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer



MMA CONSTRUCTION FINANCE, LLC,
a Maryland limited liability company

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer



MMA MORTGAGE INVESTMENT CORPORATION, a Florida corporation

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer

[Signatures continued on next page]

2

GUARANTOR:

MUNICIPAL MORTGAGE & EQUITY, LLC,
a Delaware limited liability company

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer


ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as administrative agent

By: /s/ Ugo Arinzeh
Name: Ugo Arinzeh
Title: Senior Vice President


LENDERS:

BANK OF AMERICA, N.A.

By: /s/ Ugo Arinzeh
Name: Ugo Arinzeh
Title: Senior Vice President


U.S. BANK NATIONAL ASSOCIATION

By: /s/ A. Jeffrey Jacobson
Name: A. Jeffrey Jacobson
Title: Vice President


[Signatures continued on next page]

3

ROYAL BANK OF CANADA

By: /s/ Dan LePage
Name: Dan LePage
Title: Authorized Signatory


CITICORP USA, INC.

By: /s/ Maria McKeon
Name: Maria McKeon
Title: Vice President


COMERICA BANK

By: /s/ Lisa Kotula
Name: Lisa Kotula
Title: Vice President


FANNIE MAE

By: /s/ Carl W. Riedy, Jr.
Name: Carl W. Riedy, Jr.
Title: Vice President


4

Schedule 2.01

Commitments and Pro Rata Shares

                  LENDER   COMMITMENT   PRO RATA SHARE
Bank of America, N.A.
  $ 20,000,000.00       20.000000000000 %
U.S. Bank National Association
  $ 20,000,000.00       20.000000000000 %
Royal Bank of Canada
  $ 20,000,000.00       20.000000000000 %
Citicorp USA, Inc.
  $ 20,000,000.00       20.000000000000 %
Comerica Bank
  $ 6,000,000.00       6.000000000000 %
Fannie Mae
  $ 14,000,000.00       14.000000000000 %
 
               
Total
  $ 100,000,000.00       100.000000000000 %

5